DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “die selection component”, “read command arbiter” in claims 10-14, “set of partition queues”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.





Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 15 recites the following limitations: “the apparatus of claim 10, wherein the set of partition queues are further configured to generate a request to perform a read operation based at least in part on receiving a read command, wherein the die selection component selects the memory die based at least in part on the request”. (Emphasis added)
The followings are the most relevant support in applicant’s specification: 
[0038] “The PQs 205 can receive a command 215 and generate request 220 to execute the command 215. For example, if command 215-a indicates a read operation, PQO 205-a can generate request 220-a requesting to execute the read operation. The PQs 205 can communicate the requests 220 to the arbiter 250. The arbiter 250 can receive the requests 220 and communicate grants to the requests 220 according to a schedule for executing the commands 215. Upon receiving a grant, a PQ 205 can send the command 215 for execution. The arbiter 250 can schedule the execution of the commands 215 in order to decrease an amount of time between executing the commands 215. This can decrease a latency and increase throughput of the system 200”. (Emphasis added)
[0045] “The PQs 305 can generate requests based on the received access commands and communicate the requests to an arbiter (e.g., arbiter 150 as described with reference to FIG. 1, arbiter 250 as described with reference to FIG. 2). The arbiter can schedule the execution of commands based on a type of command being executed and the PQ 305 communicating the request (e.g., corresponding to a location of the memory device to be accessed during the execution of the commands). For example, the arbiter schedules a set of read commands for execution differently than scheduling a set of write commands for execution”.
In plain meaning, a queue is a component without processing power/ability. The applicant did not provide details how a set of partition queues can generate request. Thus, claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.






Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 6, 9-10, 13-14, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hayes et al (U.S. 8,874,836), in view of Hsieh et al (U.S. 2010/0312950). 
Regarding claim 1:
Hayes teaches a method of applying scheduling policies to a non-volatile solid-state storage device. A plurality of read/write operations are received at the storage device, and are placed in a plurality of operation queues. The operations maybe sorted and assigned a weight or priority based on the operation and the scheduling policies (Abstract, Fig. 6 and corresponding text).
A method, comprising:
receiving a set of read commands for a set of memory dice, each read command indicating one or more read operations at a memory device;  selecting a first memory die of the set of memory dice based at least in part on the receiving the set of read commands; Hayes, Fig. 6, each flash memory die is associated with multiple operation queues 510, which including read queues, write queues (Hayes, 13:47-65). Controller 212 receives requests for operations (read or write operation) and places the operations into operations queues according to operation classes (14:1-10).
executing a first set of read commands of the set of read commands associated with the first memory die, the first set of read commands comprising one or more read commands for performing one or more read operations at the first memory die; The controller selects an operation from the operation queues that has greater benefit than other operations in the operation queues 510, and execute the operation (Hayes, 34-54). It is impliedly that select an operation and execute the operation would include selecting a corresponding memory die. 
selecting a second memory die of the set of memory dice [after executing the first set of read commands]; and executing a second set of read commands of the set of read commands associated with the second memory die, the second set of read commands comprising one or more read commands for performing one or more read operations at the second memory die. Hayes, Fig. 6, each flash memory die is associated with multiple operation queues 510, which including read queues, write queues (Hayes, 13:47-65). Controller 212 receives requests for operations (read or write operation) and places the operations into operations queues according to operation classes (14:1-10). The controller selects an operation from the operation queues that has greater benefit than other operations in the operation queues 510, and execute the operation (Hayes, 14, 34-54).
However, Hayes does not explicitly teach select a second memory die and execute a read command associated with the second memory die, after executing the first set of read commands.
In an analogous art of memory management, Hsieh teaches, Fig. 4, host issues command set (C1, C2, C3, C4). The commands execution order is adjusted/reordered so that the access command belongs to the same memory segment are placed together. Thus, the command execution order of the command queues is “C1, C4, C2, C3”, (¶0029-¶0030, and Fig. 6C). It has been interpreted that the command sequence directed to a first memory die will be executed prior to command sequence directed to next memory die. Fig. 6A, ¶0033, commands relate to memory segment/die 1 will be executed in a higher priority.
One of ordinary skill in the art, at the time the invention was filed, would have been motivated to incorporate the teaching of Hsieh into the teaching of Hayes, hereinafter Hayes, to obtain the idea of performing a set of command having addresses belong to a same memory segment, prior to another set of commands. The motivation for doing so is to increase system throughput and improve access efficiency (Hsieh, ¶0036).

Regarding claim 2:
The method of claim 1, further comprising: determining, for a read command of the first set of read commands, a location for performing a read operation relative to other read commands of the first set of read commands; Hayes, Fig. 6, each flash memory die is associated with multiple operation queues 510, which including read queues, write queues (Hayes, 13:47-65). Controller 212 receives requests for operations (read or write operation) and places the operations into operations queues according to operation classes (14:1-10). Hsieh, in combination with Hayes, teaches the control unit 340 will classify the commands according to the adjacent extent of the logical addresses of the commands (¶0027); and "adjacent extent of the logical addresses" means that logical addresses for access appointed by two or more than two commands with the same type (i.e., both are write commands or both are read commands) have corresponding physical addresses which can be classified in the same group since the physical addresses belong to the same memory segment after calculation (¶0028).
 and communicating the read command to a partition queue based at least in part on determining the location, wherein the partition queue is associated with the determined location and selecting the first memory die is based at least in part on communicating the read command to the partition queue. Hayes, controller 212 receives requests for operations (read or write operation) and places the operations into operations queues according to operation classes (14:1-10). Hayes, Fig. 6, each flash memory die is associated with multiple operation queues 510, which including read queues, write queues (Hayes, 13:47-65). It has been understood that a corresponding die is selected when an operation is placed into a queue. 

Regarding claim 3:
The method of claim 1, further comprising: determining a set of partition queues associated with the first memory die based at least in part on the selecting the first memory die; and polling the set of partition queues for read commands, wherein executing the first set of read commands is based at least in part on the polling the set of partition queues. Hayes, controller 212 evaluates operations waiting in the operation queues (polling the operations queues, 14:19-25), and executes the first set of read command, that has a greater benefit, among operations at the operation queues 510 (14:35-50). Hayes, Fig. 6, each flash memory die is associated with multiple operation queues 510, which including read queues, write queues (Hayes, 13:47-65).

Regarding claim 6:
The method of claim 3, further comprising: determining, based at least in part on polling the set of partition queues, that each read command of the set of read commands associated with the first memory die is executed, wherein selecting the second memory die of the set of memory dice is based at least in part on determining that the each read command is executed. Hsieh teaches, Fig. 4, host issues command set (C1, C2, C3, C4). The commands execution order is adjusted/reordered so that the access command belongs to the same memory segment are placed together. Thus, the command execution order of the command queues is “C1, C4, C2, C3”, (¶0029-¶0030, and Fig. 6C), which commands on first die/segment are executed before selecting second die/segments. 

Regarding claim 9:
The method of claim 1, further comprising: identifying the first set of read commands of the set of read commands for performing read commands at the first memory die based at least in part on selecting the first memory die, each read command of the first set of read commands indicating a read operation at the first memory die, wherein executing the first set of read commands is based at least in part on identifying the first set of read commands. Hsieh, Fig. 4, a first set of commands C1, C4 is identified for performing read commands at the first die/segment as part of selecting a memory die/segment (¶0027-¶0028).


Regarding claim 10:
An apparatus, comprising:
a set of partition queues configured to receive read commands for a set of memory dice, each partition queue of the set of partition queues associated with a memory die of a memory device; Hayes, Fig. 6, each flash memory die is associated with multiple operation queues 510, which including read queues, write queues (Hayes, 13:47-65). Controller 212 receives requests for operations (read or write operation) and places the operations into operations queues according to operation classes (14:1-10). The controller selects an operation from the operation queues that has greater benefit than other operations in the operation queues 510, and execute the operation (Hayes, 34-54). It is impliedly that select an operation and execute the operation would include selecting a corresponding memory die. 
a die selection component configured to select the memory die of the set of memory dice on which to execute read commands [until each read command associated with the selected memory die has been executed]; and a read command arbiter configured to execute the read commands associated with the selected memory die. Hayes, controller 212 selects an operation from the operation queues 510 that has a greater benefit than other operations in the operation queues 55510 (14:34-50), and execute the operation associated with the selected memory die (14:55-65). 
However, Hayes does not teach the idea of execute read commands until reach read command associated with the selected memory die has been executed. In an analogous art of memory management, Hsieh teaches, Fig. 4, host issues command set (C1, C2, C3, C4). The commands execution order is adjusted/reordered so that the access command belongs to the same memory segment are placed together. The command execution order of the command queues is “C1, C4, C2, C3”, (¶0029-¶0030, and Fig. 6C). It has been interpreted that the command sequence directed to a first memory die will be executed prior to command sequence directed to next memory die. Fig. 6A, ¶0033, commands relate to memory segment/die 1 will be executed in a higher priority. 
One of ordinary skill in the art, at the time the invention was filed, would have been motivated to incorporate the teaching of Hsieh into the teaching of Hayes, hereinafter Hayes, to execute all commands associated with a memory die prior to execution of commands associated with other memory dies. The motivation for doing so is to reduce access latency and improve storage efficiency (Hsieh, ¶0030). 

Regarding claim 13:
The apparatus of claim 10, wherein each partition queue is configured to receive one or more read commands for performing one or more read operations at the memory die corresponding to the partition queue. Hayes, Fig. 6, each flash memory die is associated with multiple operation queues 510, which including read queues, write queues (Hayes, 13:47-65). Controller 212 receives requests for operations (read or write operation) and places the operations into operations queues (14:1-10).

Regarding claim 14:
The apparatus of claim 10, wherein the die selection component is further configured to: determine that a first memory die of the set of memory dice is associated with at least one read command received by a partition queue; and select the first memory die according to an order and based at least in part on the determining that the first memory die is associated with the at least one read command received by the partition queue. Hayes, Fig. 6, each flash memory die is associated with multiple operation queues 510, which including read queues, write queues (Hayes, 13:47-65). Controller 212 receives requests for operations (read or write operation) and places the operations into operations queues (14:1-10). Hayes, controller 212 selects an operation from the operation queues 510 that has a greater benefit than other operations in the operation queues 55510 (14:34-50), and execute the operation associated with the selected memory die (14:55-65).

Regarding claim 16:
A method, comprising: Hayes teaches a method of applying scheduling policies to a non-volatile solid-state storage device. A plurality of read/write operations are received at the storage device, and are placed in a plurality of operation queues. The operations maybe sorted and assigned a weight or priority based on the operation and the scheduling policies (Abstract, Fig. 6).
receiving a set of write commands for a set of memory dice, each write command indicating a write operation at a memory die of a memory device; Hayes, Fig. 6, each flash memory die is associated with multiple operation queues 510, which including read queues, write queues (Hayes, 13:47-65). Controller 212 receives requests for operations (read or write operation) and places the operations into operations queues according to operation classes (14:1-10).
executing a first write command of the set of write commands at a first memory die of the set of memory dice; The controller selects an operation from the operation queues that has greater benefit than other operations in the operation queues 510, and execute the operation (Hayes, 34-54). It is impliedly that select an operation and execute the operation would include selecting a corresponding memory die.
determining a second write command of the set of write commands for execution that is for a write operation at a second memory die of the set of memory dice different than the first memory die; and executing, [after executing the first write command,] the second write command based at least in part on the determining the second write command. Hayes, Fig. 6, each flash memory die is associated with multiple operation queues 510, which including read queues, write queues (Hayes, 13:47-65). Controller 212 receives requests for operations (read or write operation) and places the operations into operations queues according to operation classes (14:1-10). The controller selects an operation from the operation queues that has greater benefit than other operations in the operation queues 510, and execute the operation (Hayes, 14, 34-54).
However, Hayes does not explicitly teach select a second memory die and execute a write command associated with the second memory die, after executing the first set of write commands.
In an analogous art of memory management, Hsieh teaches, Fig. 4, host issues command set (C1, C2, C3, C4). The commands execution order is adjusted/reordered so that the access command belongs to the same memory segment are placed together. Thus, the command execution order of the command queues is “C1, C4, C2, C3”, (¶0029-¶0030, and Fig. 6C). It has been interpreted that the command sequence directed to a first memory die will be executed prior to command sequence directed to next memory die. Fig. 6A, ¶0033, commands relate to memory segment/die 1 will be executed in a higher priority.
One of ordinary skill in the art, at the time the invention was filed, would have been motivated to incorporate the teaching of Hsieh into the teaching of Hayes, hereinafter Hayes, to obtain the idea of performing a set of command having addresses belong to a same memory segment, prior to another set of commands. The motivation for doing so is to increase system throughput and improve access efficiency (Hsieh, ¶0036).

Regarding claim 17:
The method of claim 16, further comprising: determining a subset of write commands of the set of write commands, each write command of the subset of write commands for a write operation at different a memory die than the first write command; and selecting the second write command from the subset of write commands based at least in part on a priority of the second write command relative to a priority of each of the write commands of the set of write commands, wherein determining the second write command is based at least in part on the selecting the second write command. Hsieh teaches commands identified and executed based on their locality and memory dies (¶0036, Figs. 6A-6B); the commands direct to a same memory die are also selected and executed by priority order (¶0036, Figs. 6A-6B). 

Regarding claim 18:
The method of claim 16, further comprising: determining a priority for executing the set of write commands, wherein executing the second write command after executing the first write command is based at least in part on the determining the priority for executing the set of write commands. Hsieh teaches commands identified and executed based on their locality and memory dies (¶0036, Figs. 6A-6B); the commands direct to a same memory die are also selected and executed by priority order (¶0036, Figs. 6A-6B). 

Regarding claim 19:
The method of claim 18, further comprising: determining that a third write command of the set of write commands is scheduled for execution after the second write command according to the determined priority for executing the set of write commands; determining that the third write command is for a write operation at the second memory die; and executing, based at least in part on the determined priority, a fourth write command of the set of write commands at a third memory die different than the second memory die based at least in part on the determining that the third write command is for a write operation at the second memory die. Hsieh, Figs. 6A-6C, Hsieh teaches commands identified and executed based on their locality and memory dies (¶0036, Figs. 6A-6B); the commands direct to a same memory die are also selected and executed by priority order (¶0036, Figs. 6A-6B). the commands are determined/grouped into different groups corresponding to a respective memory die/segment. 

Regarding claim 20:
The method of claim 16, further comprising: determining a location for performing a write operation indicated by a write command of the set of write commands; and communicating the write command to a partition queue based at least in part on determining the location, wherein each partition queue is associated with the determined location. Hsieh, ¶0029, Fig. 4, location/address of each command is determined. Hayes, Fig. 6, each flash memory die is associated with multiple operation queues 510, which including read queues, write queues (Hayes, 13:47-65).

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hayes et al (U.S. 8,874,836), in view of Hsieh et al (U.S. 2010/0312950), and further in view of Wakrat et al (U.S. 2010/0022781). 
Regarding claim 7:
The combination of Hayes does not teach the method of claim 1, further comprising: ordering memory dice of the set of memory dice according to an order for selecting the memory dice, wherein selecting the first memory die and selecting the second memory die is based at least in part on the ordering the memory dice of the set of memory dice according to the order. However, in an analogous art of memory access, Wakrat teaches a process for optimizing throughput of read operations across multiple dies including monitoring status of each die, and switching between dies (reordering) when a highest priority read operation associated with an available die (a die that is ready) can be initiated (abstract, and Fig. 4, ¶00400).
One of ordinary skill in the art, at the time the invention was filed, would have been motivated to incorporate the teaching of Wakrat into the teaching of Hayes, to obtain the claimed limitations above. The motivation for doing so is to increase throughput of read operations across memory dies (Wakrat, ¶0039). 

Regarding claim 8:
The method of claim 7, further comprising: determining that a third memory die occurs after a fourth memory die in the order based at least in part on ordering the memory dice; determining that the third memory die is a next memory die in the order associated with a read command; and selecting the third memory die based at least in part on determining that the third memory die is the next memory die in the order. Hsieh, Figs. 6A-6C, Hsieh teaches commands identified and executed based on their locality and memory dies (¶0036, Figs. 6A-6B); the commands direct to a same memory die are also selected and executed by priority order (¶0036, Figs. 6A-6B). the commands are determined/grouped into different groups corresponding to a respective memory die/segment.

Claims 4-5, 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hayes et al (U.S. 8,874,836), in view of Hsieh et al (U.S. 2010/0312950), and further in view of Bao et al (U.S. 9,804, 782). 
Regarding claim 4:
The combination of Hayes does not teach the method of claim 3, further comprising: ordering the set of partition queues according to a priority, wherein polling the set of partition queues is based at least in part on the ordering; performing a first read operation associated with a read command of the first set of read commands based at least in part on the polling the set of partition queues; and reordering the set of partition queues based at least in part on performing the first read operation. In an analogous art of memory management, Bao teaches a command execution unit may service a plurality of command buffers which store host commands ( read/write commands), Fig. 3, command buffers 312, 4:60-65. The command execution units select one of the command buffers with the highest priority host command, check that the host command can be performed, and send the host command for execution if the check passes. The command execution unit then selects another command buffer and repeats the process (Fig. 1, 3:10-35, 5:40-60).
One of ordinary skill in the art, at the time the invention was filed, would have been motivated to incorporate the teaching of Bao into the teaching of Hayes, to order the queues according to a priority order. The motivation for doing so is to reduce power consumption of the memory system (Bao, 3:60-62).

Regarding claim 5:
The method of claim 4, wherein the ordering the set of partition queues according to the priority is based at least in part on an index value of each partition queue of the set of partition queues. Hayes also teaches employing an aging mechanism on each of the operation queues, and update the aging parameter after each command execution (Hayes, 15:5-25).
Regarding claim 11:
The apparatus of claim 10, wherein the read command arbiter is further configured to: execute, at a first memory die, one or more read commands received from the set of partition queues associated with the first memory die [according to a priority order of the set of partition queues]. Hayes, controller 212 selects an operation from the operation queues 510 that has a greater benefit than other operations in the operation queues 55510 (14:34-50), and execute the operation associated with the selected memory die (14:55-65).
However, Hayes does not teaches execute commands according to a priority order of the set of partition queues. In an analogous art of memory management, Bao teaches a command execution unit may service a plurality of command buffers which store host commands ( read/write commands), Fig. 3, command buffers 312, 4:60-65. The command execution units select one of the command buffers with the highest priority host command, check that the host command can be performed, and send the host command for execution if the check passes. The command execution unit then selects another command buffer and repeats the process (Fig. 1, 3:10-35, 5:40-60).
One of ordinary skill in the art, at the time the invention was filed, would have been motivated to incorporate the teaching of Bao into the teaching of Hayes, to order the queues according to a priority order. The motivation for doing so is to reduce power consumption of the memory system (Bao, 3:60-62).

Regarding claim 12:
The apparatus of claim 11, wherein the read command arbiter is further configured to: update the priority order of the set of partition queues after an execution of each read command. Hayes also teaches employing an aging mechanism on each of the operation queues, and update the aging parameter after each command execution (Hayes, 15:5-25).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ebsen et al (U.S 8,918,595) teaches schedule memory accesses using a plurality of memory die queues.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOA D DOAN whose telephone number is (571)272-5950. The examiner can normally be reached Mon-Fri 1000-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED I RUTZ can be reached on 571-272-5535. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHOA D DOAN/            Primary Examiner, Art Unit 2133